DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits.  Applicant responded to the Restriction Requirement dated December 8, 2021 and has elected, without traverse, Group III, drawn to claims 9-15. The claims have been examined below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The examiner is unable to ascertain what statutory subject matter applicant intends to claim. The claim is directed to a “digital miranda app” and then recites “processes” implemented optionally on a portable device. What exactly is Applicant trying to claim? A method? A system? Software? For purposes of compact prosecution, the examiner is interpreting the claim to be directed to a system, as several of the dependent claims recite “wherein the system.”
Claim 13 recites wherein the system is soft gated. The examiner is unclear as to what it means to be “soft gated.” Claim 14 recites that the system is “hard gated” by events. What does it mean to be hard gated?
Claims 13 and 14 recites the limitation "the system." There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the criminal procedure process.” There is insufficient antecendent basis for this limitation in the claim. Is this the same processes recited in claim 9? Clarification is necessary.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Claims 9-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claims 9-15, drawn to a Miranda App: If the claim is a system or apparatus claim (see 112 rejection above), the claim is defined merely by software, or terms synonymous with software or files, represents functional descriptive material (e.g. data structures or software) per se.  Such material is considered non-statutory when claimed without appropriate corresponding structure (e.g., embodied on a non-transitory computer readable storage medium). Here, under the broadest reasonable interpretation consistent with the specification, Applicant’s claimed elements of: hyperlinked subroutines encompass functions that can be executed entirely as software per se.  With regard to the electronic device, Applicant's claim recites that the app is implemented “optionally.” thus, the device is not positively recited. Moreover, screens being claimed is interpreted by the examiner to encompass purely software. Therefore, as currently written, the claimed subject matter lacks structure consistent with a proper “system” or apparatus and is therefore is considered to be non-statutory. Claims 10-15 are rejected due to their dependency from claim 9.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrew Guthrie Ferguson and Richard A. Leo, The Miranda App: Metaphor And Machine, Boston University Law Review, Vol. 97: 935-992 (January 2017) (hereinafter referred to as Ferguson) in view of Parker (2003/0207245).
Claim 9: Ferguson describes A digital Miranda App, comprising, in combination: 
Processes, implemented optionally on specialized portable electronic devices, wherein the Miranda related information is presented in formats for both visual and auditory learners [950](describes the Miranda App implemented on portable devices and launched by the device); (describes presentations in formats for both visual and auditory learners); 
the Miranda related information being offered for consideration, page by page for at least about a dozen screens, whereby key elements are set apart from the text for emphasis; and accompanied by cartoons or illustrations, each said at least about a dozen screens followed by a choice of one of two ending prompts indicating a need to touch one or the other-the choices being "click for more information" or "continue" [951](describes providing screens with information as described in the claims) [961] (describes illustrations and links for each important word using underlined hyperlinks which are clicked for a definition and using prompts following each part to determine if suspect would like more information);[257] (describes sections of the miranda app displayed on digital device);
a plurality of (hyper) linked explanation subroutines, connected to each said "click for more information" prompt, allowing a user to procure further data on any associated topic and then return to the place in the at least about a dozen screens from when each said "click for more information" prompt was actuated [951](describes providing screens with information as described in the claims) [961] (describes illustrations and links for each important word using underlined hyperlinks which are clicked for a definition and using prompts following each part to determine if suspect would like more information);[257] (describes sections of the miranda app displayed on digital device); While Ferguson expressly describes hyperlinks to prompted for more information, the reference does not expressly describe return to the screen from where the hyperlink was actuated. Further, Ferguson does not expressly describe about a dozen screens (addressed below).
an Opt-out feature allowing users to request Officer/detainer administration of the Miranda related information [986] (describes opt-out feature for human police assistance); 
a translation feature allowing a user to choose a native language, dialect or sign-language based subroutine [951] (describes narrators available in multiple languages); 
and the ongoing ability to repeat, review and return to any prior screen, until waiver or invocation of a user's rights under the Miranda related information is completed with a concomitant digital and/or hard copy record.[970](describes waiver and invocation processes whereby choices are provided);[981-82] (describes recording the processes).Ferguson does not expressly describe the ongoing ability to repeat, review and return to any prior screen (addressed below).
As noted above, while Ferguson describes the claims as provided above, Ferguson does not expressly describe wherein an ongoing ability to repeat, review and return to any prior screen, including returning upon clicking a more information hyperlink. 
However, Parker, which relates to a system and method for providing online distance learning, teaches that it was known in the art, on the effective filing date, to provide the users learning new information with the ability to navigate pages in digital applications, as well as provide hyperlinked content in interactive user interfaces for users to retrieve additional information, including definitions. Specifically, Parker teaches teaching segments by various modules and providing users with the ability to select player controls for playing, pausing and moving between modules (i.e, fast forward and rewind). [0072] (describes “Each module indicator is also linked to the module's name and/or description, as stored in the module table 314, which is graphically shown in a module name box 1108b. Using the module indicators, the user may select a module out of order or replay a particular module. The course player also preferably includes various player controls 110 which allow a user to play, pause, fast forward, rewind, or move between the various modules. The player controls may include a progress bar, as shown in FIG. 11, that graphically displays the progress of a particular module.”). Additionally, Parker teaches the concept of providing hyperlinked words to provide further information. [0074] (describes “ the transcript window 1104 could also be used to display relevant facts or other information related to the class module. According to the exemplary embodiment, various hyperlinks may be embedded in the transcript text. These hyperlinks link to content associated with the module or class and may include images, audio or video, definitions, or other related content. For example, as shown in FIG. 11, the term "Heliopolis" is hyperlinked to text explaining a key fact regarding the ancient city. Preferably, when clicked, the hyperlink text inputs the associated content into the course player and, in the case of text-based content, can drop the text block directly into the notebook window 1106, as described further below.”).
It would have been obvious to one of ordinary skill in the art to combine the Miranda app with the modularized course system and method described in Parker, since the combination is no more than a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398,406 (2007). All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention. Furthermore, such combination would have been obvious as a matter of design choice. Providing the hyperlinks and ongoing ability to repeat, review and return to any prior screen through the use of controls, as discussed in Parker would permit users to actively participate in the learning of Miranda rights while permitting them to navigate between the modules provided in order to ensure greater understanding of the materials presented. 
Claim 10:  Ferguson describes the digital Miranda App, as defined in claim 9, further comprising: an explanation of the criminal procedure process, which must be chosen by prompt or by-passed by prompt, which further explains why MIRANDA warnings are required and what the goal of the digital Miranda App is, namely to provide that information needed to allow one in custodial detention to make an intelligent and knowing choice whether to speak with the detainers/Police or not. [957-58] (describes providing explanations).
Claims 11 and 12. Ferguson describes The digital Miranda App, as defined in claim 10, further comprising: links to information regarding the enumerated topics of, the MIRANDA CASE; Police questioning; Coercive environment; constitutional rights; and Custodial pressures; each of which must be chosen by prompt or by passed by prompt. [972] (describes providing prompts to check understanding); [961] (describes allowing users to bypass information);[951] (describes links to information regarding all of the topics).

Claim 13: The digital Miranda App, as defined in claim 12, wherein the system is soft gated by events which a user can select for more information regarding a word, topic or constitution right by "clicking" or using a digitally displayed prompt to request more information. [951] (describes links to information regarding all of the topics whereby a user can select by clicking).

Claim 14: The digital Miranda App, as defined in claim 13, wherein the system is hard gated by events which a user can elect to opt out of the system by "clicking" or using a prompt to request human intervention. [986] (describes opt-out feature for human police assistance). ; [950] (warning to user “opt out). 

Claim 15: The digital Miranda App, as defined in claim 14, wherein the data stream is collected and utilized to make decisions as to whether a user knowingly and willingly waived constitutional rights, and remains part of a database without compromising any individual privacy rights. [972] (describes recording all data and storing such data for proof of waiver). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yang, 20160078579, describes a method and system for invoking legal rights on a mobile device.
Al-Saud, 20170046805, describes a method and system for providing legal information using a mobile device.
Guzik, 20160358017, describes a user interface used by law enforcement officers to communicate information, including Miranda rights.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE MEYERS SHANKER whose telephone number is (571)270-5460. The examiner can normally be reached Monday and Tuesday 10:00am- 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JULIE MEYERS. SHANKER
Examiner
Art Unit 3689